Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 17, 2018

                                           No. 04-18-00487-CV

                                     IN RE Samantha Renee VEGA

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       On July 17, 2018, relator filed a petition for writ of mandamus and a motion for
emergency stay of the trial court’s July 13, 2018 Order Vacating Temporary Ex Parte Protective
Order pending final resolution of the petition for writ of mandamus.

        At this time, we DENY relator’s motion for an emergency stay. Relator is ORDERED to
file with this court a copy of any order or ruling issued by the trial court following the July 18,
2018 hearing no later than July 27, 2018.

           It is so ORDERED on July 17, 2018.


                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-12371, styled In the Matter of the Marriage of Christopher Post
and Samantha Rene Vega, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Norma
Gonzales presiding.